Citation Nr: 9921284	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-31 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for residuals of 
a peptic ulcer due to VA medical care rendered in June 1991 and 
January 1992.  


INTRODUCTION

The veteran served on active duty from June 1968 to April 1970.  
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Initially, the veteran was represented in this appeal by the 
Vietnam Veterans of America (VVA).  In August 1998, that 
organization requested to be removed as the veteran's 
representative.  This request was denied by the Board since the 
notice requirements of Board Rule 608(b)(2) were not met.  In 
November 1998, the VVA again requested to be removed and it was 
noted that the veteran had been notified in writing and that a 
signed return receipt had been received.  In December 1998, the 
motion to withdraw was granted, and in February 1999, the Board 
notified the veteran of his right to representation.  He was 
given the opportunity to authorize another organization or person 
to represent him.  The veteran did not respond.  


FINDING OF FACT

The claims of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability caused by treatment rendered by 
the Department of Veterans Affairs during hospitalization in June 
1991 and in January 1992 are not plausible.  


CONCLUSION OF LAW

The claims of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability caused by treatment rendered by 
the Department of Veterans Affairs during hospitalization in June 
1991 and in January 1992 are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this appeal 
is whether the appellant has presented evidence of well-grounded 
claims.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, one 
that is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim is 
not well grounded, the appeal must fail with respect to it, and 
there is no duty to assist the appellant further in the 
development of facts pertinent to the claim.  Id., 38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

The initial burden is on the claimant to produce evidence of a 
well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois v. 
Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 610-11.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect that 
the claim is plausible or possible is required. Grottveit at 92-
93.  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam), The United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") stated that in order for a claim to be well-grounded 
there must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability (medical 
evidence).  

38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the result of 
the veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death of 
such veteran, disability or death compensation shall be awarded 
in the same manner as if such disability were service connected. 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).  

The veteran claims, in essence, that he developed an ulcer due to 
the improper prescription of medication by a VA facility when he 
was hospitalized in June 1991.  He further argues that he 
subsequently had to undergo surgery for his ulcer and thereafter 
he developed infections, bedsores, stomach problems and a 
fracture of the right hip.  

The record shows that the veteran was admitted to a VA facility 
spinal cord unit in June 1991 for multiple complaints including 
spasms in both extremities, left shoulder pain, and right elbow 
pain.  The veteran was placed on 600 milligrams of Motrin, among 
other medications.  The diagnoses were: C5-C6 quadriplegia since 
1984 with bowel and bladder paralysis; past history of urinary 
tract infection; olecranon bursitis; right elbow osteoarthritis 
secondary to overuse; and mild degenerative joint disease, right 
shoulder.  It was noted that he should continue 600 milligrams of 
Motrin.  

Private medical records show that the veteran was admitted to 
Condell Medical Center in January 1992, for persistent vomiting 
and dehydration.  An upper GI endoscopy revealed the presence of 
a large ulcerated crater in the duodenum.  It was noted that the 
veteran was a known quadriplegic and was quite emaciated at 
admission, and that he used medication to control muscle spasms 
that he had due to a traumatic quadriplegia sustained from a neck 
fracture secondary to a diving accident in 1984.  The veteran was 
to be transferred to a VA facility for surgery.  

The veteran was admitted to a VA facility in January 1992, and it 
was noted that among his medications was Motrin.  It was reported 
that there was a history of a perforated gastric ulcer in 1984.  
An abdominal exploration was performed and a perforated duodenal 
ulcer was seen attached to the gall bladder.  It was noted that 
there was a prior gastric ulcer closure with multiple adhesions.   
Post-operatively the veteran developed various complaints 
including a sacral decubitus, which was subsequently closed.  He 
also had problems of spasm and stiffness.  After the surgical 
site began to heal, while performing self-exercise in bed, it was 
reported that the veteran heard a popping noise and it was noted 
that a right intertrochanteric fracture was seen on X-ray.  An 
open reduction and internal fixation were performed.  
Postoperatively, therapy was resumed and there was good mobility 
of the right hip.  

VA records show treatment for bedsores in April 1992 which 
included debridement.  On VA examination in June 1995, the 
examiner found no pathology in the hips.  X-rays showed the 
hardware in place in the right hip.  A VA dermatology examination 
that same month found Folliculitis.  A VA digestive system 
examination in July 1995 found history of peptic ulcer disease 
possibly secondary to NSAIS.  The veteran reported no complaints 
and no objective abnormalities were documented.  

In a July 1995 memo, from a VA physician to the VA Chief of 
Staff, the veteran's history was explored and it was noted that 
he was found to have osteoarthritis.  He was in 1991 continued on 
Ibuprofen, 600-mg b.i.d.  It was noted that the veteran had used 
this medication starting at least in 1989 and had obtained relief 
without side effects.  It was opined that the prescription for 
the anti-arthritic was appropriate in light of the veteran's 
previous use without problems and his uneventful use in the 
hospital before discharge.  It was noted that the previous 
history of a perforated stress ulcer would not cause a change in 
arthritic medications that were clinically effective to relieve 
the veteran's symptoms.  

It was stated that the development of a perforated duodenal ulcer 
might or might not be due to medication use.  It was pointed out 
that the veteran did not return for follow-up VA treatment which 
could have obviated the later perforation and surgery.  It was 
further opined that the subsequent treatment of the veteran for 
his perforated ulcer was correct.  It was stated that the 
intervening medical/surgical problems did not result in a 
permanent disability and therefore did not qualify for service 
connection for hospital acquired disability.  

The Board notes that the veteran's claim was not accompanied by 
any supporting evidence and therefore falls short of the 
statutory requirement for a well-grounded claim.  See Ross v. 
Derwinski, 3 Vet. App. 141 (1992)  (Unsupported claims on part of 
veteran that loss of vision was result of surgery performed by VA 
physicians did not justify belief by fair and impartial 
individual that claim was well-grounded.)  Furthermore, since it 
is not indicated that the veteran possesses medical expertise, he 
is deemed to be not competent to render an opinion on a matter 
involving medical knowledge, such as a diagnosis of a disease.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  It is noted 
that a VA examiner in 1995 indicated that the veteran had a 
history of peptic ulcer disease, possibly secondary to NSAIS.  
This opinion is speculative in nature, and based on history 
provided by the veteran concerning a disability which is not 
currently manifested.  When a medical finding relies at least 
partially on the veteran's rendition of his own medical history, 
the Board is not bound to accept the medical conclusions as they 
have no greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993), Black v. 
Brown, 5 Vet. App. 177 (1993). 

The record does not confirm that the veteran has current bed 
sores or stomach problems.  His right hip disability is 
apparently asymptomatic.  Whether the veteran has additional 
disability as a result of the VA treatment is a medical question.  
According to the VA July 1995 memo the veteran did not incur any 
additional disability due to the VA treatment.  Thus, the record 
contains no medical opinion or other medical evidence supporting 
the veteran's contention that he has additional disability as a 
result of the VA treatment.  The record as a whole thus fails to 
include any evidence of a nexus between the VA treatment and any 
current disability (medical evidence), and therefore the third 
requisite element for the presentation of a well grounded claim 
has not been met. Caluza v. Brown, 7 Vet.App. 498 (1995).  

The bare and unsupported allegations on the part of the veteran 
that he incurred additional disability as the result of treatment 
or lack of treatment performed by VA doctors do not "justify a 
belief by a fair and impartial individual that the claim is well-
grounded" (38 U.S.C.A. § 5107(a)), especially in light of medical 
evidence in the record which supports the finding that the 
veteran's complaints are not related to VA treatment.  
Accordingly, the claim must be denied since it is not well 
grounded.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application of 
entitlement to benefits to 38 U.S.C.A. § 1151 for left eye 
disability based on Department of Veterans Affairs treatment in 
December 1991 as noted above.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the condition 
causing the symptoms.  See Robinette, 8 Vet. App. at 74; Heuer, 7 
Vet. App. at 384; Espiritu, 2 Vet. App. at 494.  See also Harvey, 
6 Vet. App. at 393-94. As noted, the veteran has not submitted 
any plausible medical opinion or other medical evidence that 
supports his claims.  Further, a VA examiner found no association 
between the veteran's complaints and VA treatment.  See Boeck v. 
Brown, 6 Vet. App. 24, 16-17 (1993)(veteran's claim not well 
grounded where he failed to submit any expert medical evidence 
showing that symptoms disclosed on an examination at a VA medical 
center represented presenting symptoms of prostate cancer 
diagnosed two later).  The evidence now of record fails to show 
that the veteran has any additional disability related to VA 
treatment.  A valid claim for VA benefits in accordance with 
38 U.S.C.A. § 1151 requires clinical evidence demonstrating that 
the veteran has additional or increased disability as a result of 
VA treatment.  Lacking such evidence, the veteran's claims for 
compensation benefits under the provisions of 38 U.S.C.A. § 1151 
are not well grounded and must be denied.  See Edenfield, 8 Vet. 
App. at 390 (1995).  

Because the veteran's claims are not well grounded, VA is under 
no duty to further assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Court has recently held 
that the obligation exists only in the limited circumstances 
where the veteran has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The VA is 
not on notice of any other known and existing evidence which 
would make the adjudicated service connection claim plausible.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for residuals of 
a peptic ulcer due to VA medical care rendered in June 1991 and 
January 1992 is denied.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

